Citation Nr: 1755645	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1942 to March 1944.  He died in late 1980.  The Veteran's spouse is also deceased and the appellant is the child of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim for accrued (i.e., due and unpaid) benefits.

The appellant requested a hearing before the Board in May 2013.  However, the appellant withdrew that request in the form of a written statement received in July 2017.  The Board finds that there are no pending Board hearing requests at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's widow was granted an allowance for aid and attendance in September 2007, effective January 2007; she died in late 2007.

2.  The appellant is not a "child" of the Veteran for VA purposes, and exceeded 18 years of age at the time of the death of the Veteran's widow. 

3.  Expenses claimed for accrued benefits of the Veteran's widow are not shown to be substantiated medical expenses for his last sickness or burial.








CONCLUSION OF LAW

As the appellant lacks legal entitlement to payment of accrued benefits, and reimbursement for the expense of last sickness and burial is not warranted, the appeal is without legal merit.  38 U.S.C. §§ 101(4)(A), 5121 (2012); 38 C.F.R. 
§§ 3.59(a), 3.250, 3.1000, 3.1003 (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C. § 5121.  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a Veteran, be paid to the first living person listed below: 

      (A) the Veteran's spouse; or 

(B) the Veteran's children (in equal shares); or 

(C) the Veteran's dependent parents (in equal shares).

38 U.S.C. § 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(6).

Applications for accrued benefits must be filed within one year after the date of death, which has been met in this case.  See 38 U.S.C § 5121(c); 38 C.F.R. § 3.1000(c). 
The definition of "children" in section 5121 is not the commonly understood definition, but rather, "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57; Burris v. Principi, 15 Vet. App. 348, 352-53 (2001); Nolan v. Nicholson, 20 Vet. App. 340 (2006).

A September 2007 rating decision awarded the Veteran's widow entitlement to special monthly pension based on the need for aid and attendance effective as of January 2007.  

As noted, the Veteran's widow died in late 2007, prior to payment of the benefits awarded but prior to disbursement.  In December 2007 statement, the appellant notified VA that his mother was deceased.  In February 2008, the appellant filed a VA Form 21-601, Application for Accrued Amounts Due a Deceased beneficiary and indicated that Veteran did not have a surviving parent or spouse. 

The type of benefits which had been awarded to the surviving spouse are considered periodic monetary benefits under the provisions 38 U.S.C. § 5121.  See Nolan v. Nicholson, 20 Vet. App. 340 (2006).  Thus, it is undisputed that when she died the widow was owed benefits as the effective date for the award and establishment of the benefits was prior to her death.  The question before the Board is whether those funds may now legally be paid to the widow's estate or to her survivors.

An eligible survivor is entitled to receive the full amount of benefits due and unpaid under 38 U.S.C. § 5121.  However, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris, 15 Vet. App. at 352-53 (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)); Marlow v. West, 12 Vet. App. 548, 551 (1999) (noting that section 5121(a) limits qualifying survivors to the deceased Veteran's spouse, child or dependent parents). 

Considering 38 U.S.C. § 5121, the appellant is not entitled to the benefit. He does not contend, nor does the evidence reflect, that he is under the age of 18, that he became permanently incapable of self-support before the age of 18, or that he is under the age of 23 and is pursuing a course of instruction at an educational institution.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C. § 5121 because he does not meet the statutory definition of "child" under 38 U.S.C. § 101(4)(A) to be eligible for the payment of accrued benefits. 

The appellant has argued legal entitlement to accrued benefits on behalf of the estate of the widow and that the widow would have received such benefits if her claim was timely adjudicated.  In support of such, the appellant submitted a letter dated from January 2010 for the Veteran from the Best Home Care in Michigan stating that her care cost $49,400 from May 2006 until October 2007. 

However, as the widow died prior to receiving special monthly compensation benefits from VA, this payment cannot be part of the estate. See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  In Wilkes, the United States Court of Appeals for Veterans Claims (Court) affirmed a Board decision which found that a Veteran's estate was not eligible to receive accrued benefits under 38 U.S.C. § 5121.  Id.  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under this regulation because the estate does not fall within the class of individuals eligible to receive accrued benefits listed within it.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  

The Court determined in Wilkes that the funds at issue were accrued benefits under 38 U.S.C. § 5121 and noted that the legislative history of 38 U.S.C. §§ 5121 and 5122 reveal that Congress intended that payments directed to a payee after his or her death be payable under 38 U.S.C. § 5121 rather than under 38 U.S.C. § 5122.  Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "[a] person may die before receiving his first payment under an approved award covering a retroactive period of entitlement.  Such accrued amounts . . . are payable . . . to the surviving spouse, child or children, dependent mother or father, or the person who bore the expenses of the last illness and burial."  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666.

Accordingly, the Board finds that accrued benefits are payable in this case only to an eligible survivor under 38 U.S.C. § 5121.  The estate of a deceased widow simply does not fall within the class of individuals eligible to receive accrued benefits under section 5122.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002).  Furthermore, the deceased widow's estate does not fall under any specified category of payees for accrued benefits under 38 U.S.C. § 5121 and 38 C.F.R.
§ 3.1000(a)(1)-(4).  

Additionally, as to the argument that the adjudication of the Veteran's claim was not timely, the length of time to decide a case is not a factor in determining whether accrued benefits may be paid.  For these reasons, the Board finds that the widow's estate is not eligible to receive accrued benefits under 38 U.S.C. § 5121. 

The Board has also considered whether reimbursement of expenses paid for last sickness and burial is warranted under 38 U.S.C. § 5121(a)(6).  However, the appellant has not substantiated his reports of paying any of the expenses related to the last sickness and burial of the surviving spouse.  

Specifically, in March 2009, VA requested that the appellant supply clarification as to the discrepancy listed on the February 2008 application for accrued benefits.  The appellant had stated that the widow had paid over $2800 per month for her support and her children had paid $3000 per month.  The discrepancy lay in the fact that the records submitted showed that the widow's expenses totaled only $2800.  

Along with the checking statement provided, it was apparent from the evidence provided to VA that the widow had paid her living expenses from funds received from other resources.  Because the appellant did not demonstrate expenses related to the last sickness and burial of the widow, paid by the appellant, the Board finds that reimbursement for such expenses is not warranted under 38 U.S.C. 
§ 5121(a)(6). 

The Board has also considered the applicability of 38 C.F.R. § 3.1001, which allows for payment to the Veteran's children regardless of age or marital status, but notes that the benefits in question were not reduced because of hospital treatment or institutional or domiciliary care by VA.  As such, the accrued benefits do not fall within the domain of benefits payable to the Veteran's children under 38 C.F.R. § 3.1001.

The Board is bound by the applicable law and regulations as written.  See 38 U.S.C. § 7104(c).  Payment to the appellant as a surviving beneficiary, or to the estate of the widow, is not authorized under 38 U.S.C. § 5121 as discussed above.  Moreover, there is no other avenue pursuant to which the Board can legally award the appellant the payment of monies due but not paid at the time of death of the spouse.  For these reasons, the Board finds that the appeal must be denied as a matter of law. 

The Board has no authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress).
ORDER

The claim of entitlement to accrued benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


